Citation Nr: 0932370	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment for, or reimbursement of, unauthorized 
medical expenses, for treatment and hospitalization at 
Central Maine Medical Center, from November 24, 2006, through 
December 2, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1943 through October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Togus, Maine, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses, for treatment and hospitalization at Central Maine 
Medical Center (CMMC), from November 24, 2006 through 
December 2, 2006.  The Veteran perfected an appeal of that 
decision.

In July 2008, and again in May 2009, the Board remanded the 
case for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran suffered a myocardial infarction on November 
22, 2006.  After initial emergency treatment on November 22 
and 23, 2006 (which VA has paid for) he received additional 
treatment at Central Maine Medical Center from November 24, 
2006, to December 2, 2006, including coronary artery bypass 
graft surgery; prior authorization for such treatment was not 
given by VA, nor could it be implied.  

2.  At the time of the treatment in question, the Veteran was 
not service connected for heart disease; his combined 
service-connected disability rating at that time was 60 
percent, for degenerative joint disease of the lumbosacral 
spine, cervical spine and left knee, and residuals of 
frostbite of the right hand and both feet.

3.  The Veteran's condition had stabilized by November 24, 
2006, and he could have been safely transferred to a VAMC 
that was available to conduct his surgery; the Veteran 
refused transfer to the VA facility; he was informed that VA 
would not pay for his surgery at CMMC but he chose to remain 
at that facility for surgery anyway. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses for treatment and hospitalization at Central 
Maine Medical Center from November 24, 2006, through December 
2, 2006, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-.1008 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the Veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate 
rights in May 2007 and provided with a the statement of the 
case in June 2007 that informed him of the evidence that VA 
had considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  All pertinent evidence 
regarding the non-VA medical treatment has been obtained and 
associated with the claims file.  Based upon the above 
analysis, the Board finds that VA has fulfilled its duty to 
assist the appellant in the development of the current claim.

Relevant History

On November 22, 2006, the Veteran experienced chest pains and 
was seen at St. Mary's Medical Center emergency room where he 
was determined to be experiencing a myocardial infarction.  
The Veteran was transferred to CMMC the same day, where 
cardiac catheterization showed multivessel disease.  A 
coronary artery bypass graft (CABG) was recommended.  A CMMC 
case management report noted that VAMC in Togus, Maine was 
contacted.  After the catheterization report was faxed to the 
VAMC, the case manager was advised that VA wanted the Veteran 
transferred to a VA facility in West Roxbury, Massachusetts, 
for the Veteran to undergo the CABG.  The case manager's 
report notes that the Veteran "agreed with this initially, 
but then changed his mind."  The Veteran indicated that he 
believed VA would pay for his surgery at CMMC since he was a 
former POW.  A form was faxed from VA Togus for the Veteran 
to sign acknowledging that he was refusing transfer and would 
assume responsibility for the bills.  The Veteran refused to 
sign the form.  The case management report further indicates 
that the Veteran's daughter then arrived and indicated that 
someone at VA would help the Veteran with taking care of the 
payment.  Dr. Richard Cochran of CMMC was informed of the 
situation and he stated that surgery would be scheduled for 
November 27, 2006 as planned as this was what the Veteran 
wanted.  The CABG surgery was subsequently rescheduled for 
November 28, 2006.  Following surgery, the Veteran was 
discharged home on December 2, 2006.  

At the time of the treatment in question, the Veteran was not 
service connected for a heart disorder.  His combined 
service-connected disability rating at that time was 60 
percent, for degenerative joint disease of the lumbosacral 
spine, cervical spine and left knee; and residuals of 
frostbite of the right hand and both feet.  

Service connection for coronary artery disease, status post 
myocardial infarction and coronary artery bypass grafting, 
was granted in a December 2006 rating decision; a 100 percent 
rating was assigned from November 30, 2006, and a 10 percent 
rating was assigned from April 1, 2007.

In November 2008, a VA physician, the Chief of Staff of the 
Togus VAMC, reviewed the case and provided this statement:

I agree with the decision to pay for the 
first two days- to include the 
catheterization.  There is no suggestion 
in the case management or physician notes 
that he was unable to be transferred to VA 
for CABG procedure.  Dr. Langburd's 
recommendation [after] catheterization was 
for "CABG"- no note of urgency.  When 
Dr. Cochran was told that VA recommended 
transfer to West Roxbury for surgery and 
that VA would not pay he told the case 
manager to "proceed" with plans for CABG 
at CMMC because it was "patient's 
choice;" no clinical reason to prevent 
transfer to West Roxbury.

In May 2007, the Veteran filed a claim for reimbursement of 
the expenses of the CMMC treatment.  According to the May 
2007 determination of the VAMC that denied the Veteran's 
claim, on November 24, 2006, following the initial emergency 
treatment (for which VA has accepted responsibility for 
payment), the Veteran was stabilized and could be transferred 
to a VA facility in Massachusetts where he had been accepted 
for care.

The VAMC denied the Veteran's claim based upon a finding that 
the Veteran and his family had refused transfer to a VA 
hospital in Massachusetts after he had been stabilized for 
transfer and been accepted by the Massachusetts VA facility.  
The Veteran argues that he was in pain and heavily medicated 
at the time he was asked to agree to the transfer, and did 
not understand the request.  He states that he told the 
person who came to see him to call VA back and tell them that 
he "wanted to stay at CMMC and if there was a problem they 
needed to call Olympia Snowe."  He stated that when the 
matter was brought up again, he and his daughter were told 
that everything was okay and the Veteran had nothing to worry 
about.

Essentially, the VAMC has determined that since VA could have 
provided the necessary care to the Veteran following the 
initial emergency treatment at CMMC, he should have been 
transported to a VA facility, but since he refused, he is not 
entitled to reimbursement for the unauthorized care he 
received at the private facility following the emergency room 
treatment.  

Legal Criteria and Analysis

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-Department facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility 
until such time following the furnishing of care in the non-
Department facility as the veteran can be safely transferred 
to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. 
§ 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120 (quoted below), VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service- connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 C.F.R. § 17.120.  

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177.  The provisions of the Act became effective as of 
May 29, 2000. To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made 
the payment or reimbursement by VA of treatment non-
discretionary, if the veteran satisfied the requirements for 
such payment.  That is, under the version of §§ 1725 and 1728 
in effect prior to October 10, 2008, payment of such medical 
expenses was not mandatory even if all conditions for the 
payment were met.  Under both versions, the conditions set 
out in the remainder of the statute must be met in order for 
VA to make payment or reimbursement.  While the provisions 
became effective when the law was signed on October 10, 2008, 
there was no specific effective date or applicability date 
indicated for the provision.  There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility. 38 U.S.C.A. § 
1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility.  Under the revised version, "emergency 
treatment" is continued until (i) such time as the Veteran 
can be transferred safely to a Department facility or other 
Federal facility and such facility is capable of accepting 
such transfer; or (ii) such time as a Department facility or 
other Federal facility accepts such transfer if--(I) at the 
time the Veteran could have been transferred safely to a 
Department facility or other Federal facility, no such 
facility agreed to accept such transfer; and (II) the non-VA 
facility in which such medical care or services was furnished 
made and documented reasonable attempts to transfer the 
Veteran to a VA facility or other Federal facility.

Analysis

As a preliminary matter in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the veteran 
received in a private facility.  See Smith v. Derwinski, 2 
Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, the Veteran does not contend that authorization 
was requested prior to receiving the services at issue, and 
there is no evidence of record suggesting that any such 
authorization was given.  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54.  Here, VA has accepted responsibility for the 
initial emergency treatment and catheterization of the 
Veteran that occurred on November 22 and 23, 2006.  There is 
no showing that the care received from November 24, 2006 to 
December 2, 2006, was authorized by VA; in fact, the evidence 
shows that VA expected the Veteran to be transferred to a VA 
facility for his required surgery.  Based on the foregoing, 
the Board finds that the medical services received from 
November 24, 2006, to December 2, 2006, were not authorized. 

With regard to the exceptions for prior authorization 
contained in 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725, the 
Board finds that the Veteran's treatment from November 24, 
2006 to December 2, 2006, was not for a medical emergency.  
The evidence shows that the Veteran had been stabilized.  
While CABG was recommended, this was not determined to be 
urgent.  The hospitalization records were reviewed by a VA 
Chief of Staff physician in November 2008 and that physician 
characterized the Veteran's November 24, 2006 to December 2, 
2006 treatment as having been done at CMMC based on the 
Veteran's choice after being advised to transfer to an 
available VA facility. 

The Board need not here determine whether the changes to 
U.S.C.A. §§ 1725 and 1728 as revised effective October 10, 
2008 are to be given retroactive effect.  Whether the version 
effective prior to or since October 10, 2008 is applied, the 
result is the same; as the appeal must be denied because not 
all of the conditions for reimbursement have been met; the 
treatment in question was not emergent and a VA facility was 
readily available.

The Veteran and his daughter have argued that the Veteran did 
not refuse to be transferred; that he did not understand the 
treatment options and alternatives proposed to him; and that 
he believed that because he was a former POW that VA would 
pay for his surgery at CMMC.  The objective record, including 
the case management and physicians' notes, demonstrates that 
the Veteran was informed that VA had requested that he be 
transferred to West Roxbury for surgery, and that VA would 
not pay for such treatment at CMMC.  Further, there is no 
provision in the governing law or regulations that would 
entitle the Veteran to payment or reimbursement of private 
medical expenses based on his status as a former POW.

While the Board is sympathetic toward the Veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  In the absence of 
evidence to establish that the Veteran meets the criteria for 
payment or reimbursement of medical services provided at CMMC 
from November 24, 2006 to December 2, 2006, either on the 
basis of eligibility under 38 U.S.C.A. § 1728 or under 38 
U.S.C.A. § 1725, payment or reimbursement of those services 
is not warranted.  


ORDER

Payment for, or reimbursement of, unauthorized medical 
expenses, for treatment and hospitalization at Central Maine 
Medical Center, from November 24, 2006, through December 2, 
2006, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


